DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 14 June 2021 have been entered.  Claims 1, 9, and 14 are currently amended.  Claims 6-7, 16, and 20 are canceled.  Claims 1-5, 8-15, and 17-19 are currently pending. 

Response to Arguments
Applicant's arguments filed 14 June 2021 have been fully considered but they are not persuasive. 
The Applicant argues that Pal does not teach that the baffle and SMA “operate passively… without electrical or electronic control of the baffle” and cites various excerpts from Pal to support such a conclusion. 
The Examiner respectfully disagrees, and points out that the excerpts from Pal appear to be taken out of context, as they refer to two distinct embodiments.  In the Office Action mailed 1 April 2021, Pal is cited explicitly for the embodiment shown in Figs. 1-4 (see pg. 7 of the NFOA), which is discussed in at least Para. 24-25 of Pal, and is described using element numbers which are two digits (e.g., hinge 22 and blocker 24).  The Applicant’s argument relies on a separate embodiment also disclosed in Pal, which is discussed in at least Para. 26-28, and which is instead described using element numbers which are three digits (e.g., hinge 122 and blocker 124). 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartes et al. (Published U.S. Patent Application No. 20130242504) in view of Pal (Published U.S. Patent Application No. 20150271957).
Regarding claim 1, Cartes (Fig. 1-2, 4) teaches an information handling system (server 104) comprising: 
a processor (Paragraph 14, “one thermal region of the server 104 may be dedicated to a processor, and another thermal region of the server 104 may be dedicated to memory”); 
a memory communicatively coupled to the processor (Paragraph 14, “one thermal region of the server 104 may be dedicated to a processor, and another thermal region of the server 104 may be dedicated to memory”); 
first and second information handling resources (heat generating components 110, Paragraph 12, “heat generating components may be, for example, electronic components, such as processor(s), memories, and/or various other integrated circuits, semiconductor devices, etc. that dissipate heat while operating”, wherein 
an air mover configured to provide airflow to the first and second information handling resources (see cool air flow shown in Fig. 1, Paragraph 11, “pressurized cool air provided through the plenum 102 may be generated by a central computer room air conditioning system (not shown). Providing pressurized cool air from a central source improves overall cooling system efficiency because the larger fan at the air source moves air more efficiently than small fans disposed in the server 104”); 
a baffle configured to apportion the airflow between the first and second information handling resources (plurality of louvers 112 or other airflow restrictors, see Fig. 1 wherein the louvers 112 apportion the airflow between the top, middle, and bottom heat generating components 110); and 
a first structural element coupled to the baffle (louver motor 206), the first structural element being proximate to the first information handling resource (see Fig. 1, the louver motor 206 would have to be proximate the louvers 112, which are proximate to the uppermost heat generating component 110), in thermal communication with the first information handling resource (see Fig. 1, the louvers 112 and louver motor 206 are proximate to the uppermost heat generating component 110 and are therefore in thermal communication with the uppermost heat generating component 110, at least through the convection of airflow through the system as well as through radiation of thermal energy from the uppermost heat generating component 110); 
wherein, when a temperature associated with the first information handling resource increases, the [first structural element] is operable to move the baffle from a first orientation (that shown at 112A or 112B) to a second orientation (that shown at 112C), the second orientation corresponding to a higher airflow to the first information handling resource (Paragraph 32, “In block 410, the positions of the flow restrictors 112 within the server 104 are set in accordance with the control signals generated by the thermal controller 106. The flow restrictors (e.g., the louvers 112) are set to direct cooled air provided from the plenum 102 to the portions of the server 104 where cooling is needed. For example, the thermal controller 106 may adjust the positions of some of the flow restrictors 112 to increase the flow of cooled air to a portion of the server 104, and may adjust the positions of other of the flow restrictors 112 to decrease the flow of cooled air to a different portion of the server 104”). 
Cartes is silent regarding 
the first structural element being proximate to the first information handling resource, in thermal communication with the first information handling resource, and comprising a shape-memory alloy (SMA); 
wherein, when a temperature associated with the first information handling resource increases, the thermal communication is operable to cause an increase in temperature of the SMA of the first structural element such that the SMA is operable to change a physical dimension of the first structural element to move the baffle from a first orientation to a second orientation, the second orientation corresponding to a higher airflow to the first information handling resource; and 
wherein the baffle is configured to operate passively by moving from the first orientation to the second orientation, without electrical or electronic control of the baffle, based on the increase in temperature of the SMA that occurs as a side-effect of operation of the first information handling resource.
Pal (Fig. 1-4) teaches a system (remote power unit 10) comprising: 
first and second information handling resources (printed wiring boards (PWBs) 14)
a baffle (blocker 24); and 
a first structural element coupled to the baffle (hinge 22 that includes shape memory spring 26), the first structural element being proximate to the first information handling resource (see Fig. 3-4), in thermal communication with the first information handling resource, and comprising a shape-memory alloy (SMA) (Para. 20, “Hinge 22 is a shape memory alloy hinge. For example, hinge 22 could be made of a Nitinol (nickel/titanium) alloy. Hinge 22 is thermally coupled with slot 18, which is in turn thermally coupled to PWB 14”); 
wherein, when a temperature associated with the first information handling resource increases, the thermal communication is operable to cause an increase in temperature of the SMA of the first structural element such that the SMA is operable to change a physical dimension of the first structural element to move the baffle from a first orientation to a second orientation, the second orientation corresponding to a higher airflow to the first information handling resource (Para. 10, “PWBs generate heat when delivering power to those loads, and cooling is required to prevent damage or failure that could be caused by overheating. A shape thermal memory alloy is used to open and close doors in the flowpath of a cooling airflow. As each PWB generates sufficient heat, that heat causes the shape memory element to open the door, and cooling airflow is routed along the PWB”); and 
wherein the baffle is configured to operate passively by moving from the first orientation to the second orientation (Para. 22, “Below its transition temperature, hinge 22 has a shape and size that results in blocker 24 being interposed between adjacent slots 18 (i.e., blocking cooling air from passing between adjacent slots 18). Above its transition temperature, hinge 22 has a shape and size that does not cause blocker 24 to block the space between slots 18 (i.e., cooling air is routed between adjacent slots 18)”), without electrical or electronic control of the baffle, based on the increase in temperature of the SMA that occurs as a side-effect of operation of the first information handling resource (Para. 22-22, “Hinge 22 is affixed to slot 18 and blocker 24. Because hinge 22 is a shape memory element, it may change shape or size depending on the temperature… Opening and closing door 20 based on the temperature of its associated PWB 14 prevents waste of cooling air. By only opening those doors 20 that are associated with a PWB 14 above a threshold temperature, cooling air is delivered only to those PWBs 14 that need cooling, and draw of conditioned bleed air is minimized” and Para. 10, “PWBs generate heat when delivering power to those loads”).
Cartes teaches a first structural element in thermal communication with a first information handling resource and operable based on the temperature of the first information handling resource to move a baffle, such that the baffle controls airflow to the first information handling resource.  Pal teaches that it is known in the art to utilize a shape-memory alloy (SMA) as a first structural element for moving a baffle, such that the baffle passively (without electrical or electronic control) controls airflow.  As applied to the teachings of Cartes, Pal would show that the increase in temperature of the first information handling system is operable to cause an increase in temperature of the first structural element such that the SMA is operable to change a physical dimension of the first structural element to move the baffle.  
It would have been obvious to one skilled in the art at the time of the invention to include the automatic temperature response of a shape-memory alloy actuator by simple substitution of one known element for another to obtain predictable results as taught by Pal into the teachings of Cartes because it does no more than yield predictable results of providing a means to ensure the actuation of the airflow directing louvers without the need for drawing additional power to an electrical system, as such a minimization of power usage is discussed as beneficial in Cartes (Para. 10), and since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 8, Cartes in view of Pal teaches the information handling system of claim 1, wherein the second orientation further corresponds to a lower airflow to the second information handling resource (Cartes:  Paragraph 32, “In block 410, the positions of the flow restrictors 112 within the server 104 are set in accordance with the control signals generated by the thermal controller 106. The flow restrictors (e.g., the louvers 112) are set to direct cooled air provided from the plenum 102 to the portions of the server 104 where cooling is needed. For example, the thermal controller 106 may adjust the positions of some of the flow restrictors 112 to increase the flow of cooled air to a portion of the server 104, and may adjust the positions of other of the flow restrictors 112 to decrease the flow of cooled air to a different portion of the server 104”; increasing the proportion of airflow being directed in one direction inherently lowers the proportion being directed in the other direction). 

Regarding claim 9, Cartes (Fig. 1-2, 4) teaches a method comprising: 
forming a baffle from a baffle material (louvers 112), wherein, when installed in an information handling system (server 104), the baffle is configured to apportion an airflow between first and second information handling resources of the information handling system (heat generating components 110, Paragraph 12, “heat generating components may be, for example, electronic components, such as processor(s), memories, and/or various other integrated circuits, semiconductor devices, etc. that dissipate heat while operating”, wherein the uppermost of the heat generating components 110 is called the first information handling resource and the middle of the heat generating components 110 is called the second information handling resource); and 
coupling a first structural element (louver motor 206) to the baffle such that, when installed in the information handling system, the first structural element is configured to be proximate to the first information handling resource (see Fig. 1, the louver motor 206 would have to be proximate the louvers 112, which are proximate to the uppermost heat generating component 110) and in thermal communication with the first information handling resource (see Fig. 1, the louvers 112 and louver motor 206 are proximate to the uppermost heat generating component 110 and are therefore in thermal communication with the uppermost heat generating component 110, at least through the convection of airflow through the system as well as through radiation of thermal energy from the uppermost heat generating component 110); 
wherein, when a temperature associated with the first information handling resource increases, the first structural element is operable to move the baffle from a first orientation (e.g., that shown at 112A or 112B) to a second orientation (e.g., that shown at 112C), the second orientation corresponding to a higher airflow to the first information handling resource (Paragraph 32, “In block 410, the positions of the flow restrictors 112 within the server 104 are set in accordance with the control signals generated by the thermal controller 106. The flow restrictors (e.g., the louvers 112) are set to direct cooled air provided from the plenum 102 to the portions of the server 104 where cooling is needed. For example, the thermal controller 106 may adjust the positions of some of the flow restrictors 112 to increase the flow of cooled air to a portion of the server 104, and may adjust the positions of other of the flow restrictors 112 to decrease the flow of cooled air to a different portion of the server 104”).
Cartes is silent regarding the method comprising 
coupling a first structural element comprising a shape-memory alloy (SMA) to the baffle; 
wherein the thermal communication is operable to cause an increase in temperature of the first structural element such that the SMA is operable to change a physical dimension of the first structural element to move the baffle from a first orientation to a second orientation; and 
wherein the baffle is configured to operate passively by moving from the first orientation to the second orientation without electrical or electronic control of the baffle.
However, Pal (Fig. 1-4) teaches a method comprising: 
forming a baffle from a baffle material (blocker 24), wherein, when installed in a system, the baffle is configured to apportion an airflow between first and second information handling resources of the information handling system (printed wiring boards (PWBs) 14); and 
coupling a first structural element comprising a shape-memory alloy (SMA) to the baffle (hinge 22 that includes shape memory spring 26) such that, when installed in the information handling system, the first structural element is configured to be proximate to the first information handling resource (see Fig. 3-4) and in thermal communication with the first information handling resource (Para. 20, “Hinge 22 is a shape memory alloy hinge. For example, hinge 22 could be made of a Nitinol (nickel/titanium) alloy. Hinge 22 is thermally coupled with slot 18, which is in turn thermally coupled to PWB 14”); 
wherein, when a temperature associated with the first information handling resource increases, the thermal communication is operable to cause an increase in temperature of the SMA of the first structural element such that the SMA is operable to change a physical dimension of the first structural element to move the baffle from a first orientation to a second orientation, the second orientation corresponding to a higher airflow to the first information handling resource (Para. 10, “PWBs generate heat when delivering power to those loads, and cooling is required to prevent damage or failure that could be caused by overheating. A shape thermal memory alloy is used to open and close doors in the flowpath of a cooling airflow. As each PWB generates sufficient heat, that heat causes the shape memory element to open the door, and cooling airflow is routed along the PWB”); and 
wherein the baffle is configured to operate passively by moving from the first orientation to the second orientation (Para. 22, “Below its transition temperature, hinge 22 has a shape and size that results in blocker 24 being interposed between adjacent slots 18 (i.e., blocking cooling air from passing between adjacent slots 18). Above its transition temperature, hinge 22 has a shape and size that does not cause blocker 24 to block the space between slots 18 (i.e., cooling air is routed between adjacent slots 18)”), without electrical or electronic control of the baffle, based on the increase in temperature of the SMA that occurs as a side-effect of operation of the first information handling resource (Para. 22-22, “Hinge 22 is affixed to slot 18 and blocker 24. Because hinge 22 is a shape memory element, it may change shape or size depending on the temperature… Opening and closing door 20 based on the temperature of its associated PWB 14 prevents waste of cooling air. By only opening those doors 20 that are associated with a PWB 14 above a threshold temperature, cooling air is delivered only to those PWBs 14 that need cooling, and draw of conditioned bleed air is minimized” and Para. 10, “PWBs generate heat when delivering power to those loads”).
Cartes teaches a first structural element in thermal communication with a first information handling resource and operable based on the temperature of the first information handling resource to move a baffle, such that the baffle controls airflow to the first information handling resource.  Pal teaches that it is known in the art to utilize a shape-memory alloy (SMA) as a first structural element for moving a baffle, such that the baffle passively (without electrical or electronic control) controls airflow.  As applied to the teachings of Cartes, Pal would show that the increase in temperature of the first information handling system is operable to cause an increase in temperature of the first structural element such that the SMA is operable to change a physical dimension of the first structural element to move the baffle.  
It would have been obvious to one skilled in the art at the time of the invention to include the automatic temperature response of a shape-memory alloy actuator by simple substitution of one known element for another to obtain predictable results as taught by Pal into the teachings of Cartes because it does no more than yield predictable results of providing a means to ensure the actuation of the airflow directing louvers without the need for drawing additional power to an electrical system, as such a minimization of power usage is discussed as beneficial in Cartes (Para. 10), and since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 13, Cartes in view of Pal teaches the method of claim 9, wherein the second orientation further corresponds to a lower airflow to the second information handling resource (Cartes:  Paragraph 32, “In block 410, the positions of the flow restrictors 112 within the server 104 are set in accordance with the control signals generated by the thermal controller 106. The flow restrictors (e.g., the louvers 112) are set to direct cooled air provided from the plenum 102 to the portions of the server 104 where cooling is needed. For example, the thermal controller 106 may adjust the positions of some of the flow restrictors 112 to increase the flow of cooled air to a portion of the server 104, and may adjust the positions of other of the flow restrictors 112 to decrease the flow of cooled air to a different portion of the server 104”; increasing the proportion of airflow being directed in one direction inherently lowers the proportion being directed in the other direction).

Regarding claim 14, Cartes (Fig. 1-2, 4) teaches an apparatus comprising 
a baffle configured to apportion airflow between first and second information handling resources (plurality of louvers 112 or other airflow restrictors, see Fig. 1 wherein the louvers 112 apportion the airflow between the top, middle, and bottom heat generating components 110); and 
a first structural element coupled to the baffle (louver motor 206), the first structural element being proximate to the first information handling resource (see Fig. 1, the louver motor 206 would have to be proximate the louvers 112, which are proximate to the uppermost heat generating component 110), in thermal communication with the first information handling resource (see Fig. 1, the louvers 112 and louver motor 206 are proximate to the uppermost heat generating component 110 and are therefore in thermal communication with the uppermost heat generating component 110, at least through the convection of airflow through the system as well as through radiation of thermal energy from the uppermost heat generating component 110); 
wherein, when a temperature associated with the first information handling resource increases, the first structural element is operable to move the baffle from a first orientation (e.g., that shown at 112A or 112B) to a second orientation (e.g., that shown at 112C), the second orientation corresponding to a higher airflow to the first information handling resource (Paragraph 32, “In block 410, the positions of the flow restrictors 112 within the server 104 are set in accordance with the control signals generated by the thermal controller 106. The flow restrictors (e.g., the louvers 112) are set to direct cooled air provided from the plenum 102 to the portions of the server 104 where cooling is needed. For example, the thermal controller 106 may adjust the positions of some of the flow restrictors 112 to increase the flow of cooled air to a portion of the server 104, and may adjust the positions of other of the flow restrictors 112 to decrease the flow of cooled air to a different portion of the server 104”).
Cartes is silent regarding 
the first structural element comprising a shape-memory alloy (SMA); 
wherein the thermal communication is operable to cause an increase in temperature of the first structural element such that the SMA is operable to change a physical dimension of the first structural element to move the baffle from a first orientation to a second orientation; and 
wherein the baffle is configured to operate passively by moving from the first orientation to the second orientation without electrical or electronic control of the baffle.
However, Pal (Fig. 1-4) teaches an apparatus (remote power unit 10) comprising: 
a baffle (blocker 24) configured to apportion airflow between first and second information handling resources (printed wiring boards (PWBs) 14) of an information handling system; and 
a first structural element coupled to the baffle (shape memory spring 26), the first structural element being proximate to the first information handling resource (see Fig. 3-4), in thermal communication with the first information handling resource, and comprising a shape-memory alloy (SMA) (Para. 20, “Hinge 22 is a shape memory alloy hinge. For example, hinge 22 could be made of a Nitinol (nickel/titanium) alloy. Hinge 22 is thermally coupled with slot 18, which is in turn thermally coupled to PWB 14”); 
wherein, when a temperature associated with the first information handling resource increases, the thermal communication is operable to cause an increase in temperature of the SMA of the first structural element such that the SMA is operable to change a physical dimension of the first structural element to move the baffle from a first orientation to a second orientation, the second orientation corresponding to a higher airflow to the first information handling resource (Para. 10, “PWBs generate heat when delivering power to those loads, and cooling is required to prevent damage or failure that could be caused by overheating. A shape thermal memory alloy is used to open and close doors in the flowpath of a cooling airflow. As each PWB generates sufficient heat, that heat causes the shape memory element to open the door, and cooling airflow is routed along the PWB”); and 
wherein the baffle is configured to operate passively by moving from the first orientation to the second orientation (Para. 22, “Below its transition temperature, hinge 22 has a shape and size that results in blocker 24 being interposed between adjacent slots 18 (i.e., blocking cooling air from passing between adjacent slots 18). Above its transition temperature, hinge 22 has a shape and size that does not cause blocker 24 to block the space between slots 18 (i.e., cooling air is routed between adjacent slots 18)”), without electrical or electronic control of the baffle, based on the increase in temperature of the SMA that occurs as a side-effect of operation of the first information handling resource (Para. 22-22, “Hinge 22 is affixed to slot 18 and blocker 24. Because hinge 22 is a shape memory element, it may change shape or size depending on the temperature… Opening and closing door 20 based on the temperature of its associated PWB 14 prevents waste of cooling air. By only opening those doors 20 that are associated with a PWB 14 above a threshold temperature, cooling air is delivered only to those PWBs 14 that need cooling, and draw of conditioned bleed air is minimized” and Para. 10, “PWBs generate heat when delivering power to those loads”).
Cartes teaches a first structural element in thermal communication with a first information handling resource and operable based on the temperature of the first information handling resource to move a baffle, such that the baffle controls airflow to the first information handling resource.  Pal teaches that it is known in the art to utilize a shape-memory alloy (SMA) as a first structural element for moving a baffle, such that the baffle passively (without electrical or electronic control) controls airflow.  As applied to the teachings of Cartes, Pal would show that the increase in temperature of the first information handling system is operable to cause an increase in temperature of the first structural element such that the SMA is operable to change a physical dimension of the first structural element to move the baffle.  
It would have been obvious to one skilled in the art at the time of the invention to include the automatic temperature response of a shape-memory alloy actuator by simple substitution of one known element for another to obtain predictable results as taught by Pal into the teachings of Cartes because it does no more than yield predictable results of providing a means to ensure the actuation of the airflow directing louvers without the need for drawing additional power to an electrical system, as such a minimization of power usage is discussed as beneficial in Cartes (Para. 10), and since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 15, Cartes in view of Pal teaches the apparatus of claim 14, wherein the movement from the first orientation to the second orientation includes a rotation of the baffle (Pal:  see Fig. 3-4, Para. 25, “As shown in FIG. 4, shape memory spring 26 is affixed to pin 28, which is stationary relative to slot 18. As shape memory spring 26 increases in length, blocker 24 is forced clockwise around pin 28 into the open position”).

Claims 2-3, 11-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartes et al. (Published U.S. Patent Application No. 20130242504) in view of Pal (Published U.S. Patent Application No. 20150271957) as applied to claims 1, 9, and 14 above, and further in view of Browne et al. (Published U.S. Patent Application No. 20070243810).
Regarding claim 2, Cartes in view of Pal is silent regarding a second structural element coupled to the baffle, the second structural element comprising the SMA.
However, Browne (Fig. 1-3) teaches a baffle (vanes 16), further comprising a second structural element coupled to the baffle, the second structural element comprising the SMA (SMA wire 24).
It would have been obvious to one skilled in the art at the time of the invention to include the second structural element by combining prior art elements according to known methods to yield predictable results as taught by Browne into the teachings of Cartes in view of Pal because it does no more than yield predictable results of providing a contrary force to the baffle to improve the control over the baffle orientation, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 3, Cartes in view of Pal and Browne teaches the information handling system of claim 2, wherein in response to an increase in temperature associated with the second information handling resource, the SMA is operable to change a physical dimension of the second structural element such that the baffle is moved from the second orientation to the first orientation, the first orientation corresponding to a higher airflow to the second information handling resource (Cartes:  Paragraph 32, “In block 410, the positions of the flow restrictors 112 within the server 104 are set in accordance with the control signals generated by the thermal controller 106. The flow restrictors (e.g., the louvers 112) are set to direct cooled air provided from the plenum 102 to the portions of the server 104 where cooling is needed. For example, the thermal controller 106 may adjust the positions of some of the flow restrictors 112 to increase the flow of cooled air to a portion of the server 104, and may adjust the positions of other of the flow restrictors 112 to decrease the flow of cooled air to a different portion of the server 104”; Browne:  see change between Figs. 3A and 3B, Paragraph 7, “a second shape memory alloy and a return mechanism, wherein the second shape memory alloy is configured to undergo a contraction in a length dimension upon receipt of a second heat signal, wherein the contraction in a length dimension is effective to transition the baffle plate from a stowed position to a deployed position, and the return mechanism is configured to return the baffle plate to the stowed position”). 

Regarding claim 11, Cartes in view of Pal teaches the method of claim 9, further comprising coupling a second structural element (Cartes:  louver motor 206) to the baffle such that, when installed in the information handling system, the second structural element is configured to be proximate to the second information handling resource (Cartes:  see Fig. 1, the louver motor 206 would have to be proximate the louvers 112, which are proximate to the middle heat generating component 110).
Cartes in view of Pal are silent regarding the second structural element comprising the SMA.  
However, Browne (Fig. 1-3) teaches a baffle (vanes 16), further comprising a second structural element coupled to the baffle, the second structural element comprising the SMA (SMA wire 24).
It would have been obvious to one skilled in the art at the time of the invention to include the second structural element by combining prior art elements according to known methods to yield predictable results as taught by Browne into the teachings of Cartes in view of Pal because it does no more than yield predictable results of providing a contrary force to the baffle to improve the control over the baffle orientation, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 12, Cartes in view of Pal and Browne teaches the method of claim 11, wherein in response to an increase in temperature associated with the second information handling resource, the SMA is operable to change a physical dimension of the second structural element such that the baffle is moved from the second orientation to the first orientation, the first orientation corresponding to a higher airflow to the second information handling resource (Cartes:  Paragraph 32, “In block 410, the positions of the flow restrictors 112 within the server 104 are set in accordance with the control signals generated by the thermal controller 106. The flow restrictors (e.g., the louvers 112) are set to direct cooled air provided from the plenum 102 to the portions of the server 104 where cooling is needed. For example, the thermal controller 106 may adjust the positions of some of the flow restrictors 112 to increase the flow of cooled air to a portion of the server 104, and may adjust the positions of other of the flow restrictors 112 to decrease the flow of cooled air to a different portion of the server 104”; Browne:  see change between Figs. 3A and 3B, Paragraph 7, “a second shape memory alloy and a return mechanism, wherein the second shape memory alloy is configured to undergo a contraction in a length dimension upon receipt of a second heat signal, wherein the contraction in a length dimension is effective to transition the baffle plate from a stowed position to a deployed position, and the return mechanism is configured to return the baffle plate to the stowed position”). 

Regarding claim 17, Cartes in view of Pal teaches the apparatus of claim 14. 
Cartes in view of Pal is silent regarding a second structural element coupled to the baffle, the second structural element comprising the SMA.
However, Browne (Fig. 1-3) teaches a baffle (vanes 16), further comprising a second structural element coupled to the baffle, the second structural element comprising the SMA (SMA wire 24).
It would have been obvious to one skilled in the art at the time of the invention to include the second structural element by combining prior art elements according to known methods to yield predictable results as taught by Browne into the teachings of Cartes in view of Pal because it does no more than yield predictable results of providing a contrary force to the baffle to improve the control over the baffle orientation, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 4-5 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartes et al. (Published U.S. Patent Application No. 20130242504) in view of Pal (Published U.S. Patent Application No. 20150271957) as applied to claims 1 and 14 above, and further in view of Jones et al. (Published U.S. Patent Application No. 20050199845).
Regarding claim 4, Cartes in view of Pal teaches the information handling system of claim 1. 
Cartes in view of Pal are silent regarding a biasing spring coupled to the baffle. 
However, Jones (Fig. 1-3) teaches a baffle (rigid flap 18 of relief valve 10), further comprising a biasing spring coupled to the baffle (pair of bias springs 26).
It would have been obvious to one skilled in the art at the time of the invention to include the biasing spring by combining prior art elements according to known methods to yield predictable results as taught by Jones into the teachings of Cartes in view of Pal because it does no more than yield predictable results of ensuring that the baffle is held in the desired position when the SMA is not operable (Jones:  Para. 34, “bias springs 26 formed of the non-shape memory material maintain the active pressure relief valve in the closed position. That is, the rigid flap 18 is compressed against the housing 12 prevent fluid communication between the interior compartment and the external environment”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 5, Cartes in view of Pal and Jones teaches the information handling system of claim 4, further comprising a plurality of biasing springs coupled to the baffle (Jones:  pair of bias springs 26).

Regarding claim 18, Cartes in view of Pal teaches the apparatus of claim 14. 
Cartes in view of Pal are silent regarding a biasing spring coupled to the baffle. 
However, Jones (Fig. 1-3) teaches a baffle (rigid flap 18 of relief valve 10), further comprising a biasing spring coupled to the baffle (pair of bias springs 26).
It would have been obvious to one skilled in the art at the time of the invention to include the biasing spring by combining prior art elements according to known methods to yield predictable results as taught by Jones into the teachings of Cartes in view of Pal because it does no more than yield predictable results of ensuring that the baffle is held in the desired position when the SMA is not operable (Jones:  Para. 34, “bias springs 26 formed of the non-shape memory material maintain the active pressure relief valve in the closed position. That is, the rigid flap 18 is compressed against the housing 12 prevent fluid communication between the interior compartment and the external environment”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 19, Cartes in view of Pal teaches the apparatus of claim 14. 
Cartes in view of Pal are silent regarding a plurality of springs coupled to the baffle. 
However, Jones (Fig. 1-3) teaches a baffle (rigid flap 18 of relief valve 10), further comprising a plurality of springs coupled to the baffle (pair of bias springs 26).
It would have been obvious to one skilled in the art at the time of the invention to include the biasing springs by combining prior art elements according to known methods to yield predictable results as taught by Jones into the teachings of Cartes in view of Pal because it does no more than yield predictable results of ensuring that the baffle is held in the desired position when the SMA is not operable (Jones:  Para. 34, “bias springs 26 formed of the non-shape memory material maintain the active pressure relief valve in the closed position. That is, the rigid flap 18 is compressed against the housing 12 prevent fluid communication between the interior compartment and the external environment”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartes et al. (Published U.S. Patent Application No. 20130242504) in view of Pal (Published U.S. Patent Application No. 20150271957) as applied to claim 9 above, and further in view of Alexander et al. (U.S. Patent No. 8821224).
Regarding claim 10, Cartes in view of Pal teaches the method of claim 9. 
Cartes in view of Pal are silent regarding the material of the baffle. 
However, Alexander (Fig. 1) teaches a baffle (vanes 24), wherein the baffle material is a plastic material (Col. 3 lines 65-67, “vanes 24 may include and be manufactured from any suitable material, such as a plastic material”).
It would have been obvious to one skilled in the art at the time of the invention to include the plastic material of the baffle by combining prior art elements according to known methods to yield predictable results as taught by Alexander into the teachings of Cartes in view of Pal because it does no more than yield predictable results of providing a well-known material to be used for a similar structural element, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762